Citation Nr: 0119229	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  94-45 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cervical 
laminectomy.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal of an April 1993 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied entitlement to 
service connection for a neck condition.  

In a May 1997 decision, the RO granted entitlement to service 
connection for residuals of a lumbar laminectomy and remanded 
the issue of entitlement to service connection for residuals 
of a cervical laminectomy to the RO for further development.  
In a June 1999 decision, the Board denied entitlement to 
service connection for residuals of a cervical laminectomy.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  In September 2000, the Court 
granted a Joint Motion for Remand requesting that the Board's 
June 1999 decision be vacated and the issue remanded to the 
Board for further appellate consideration.  Thus, the 
veteran's claim has been returned to the Board.

Finally, the Board notes that the veteran's representative 
has submitted additional evidence consisting of a private 
medical opinion regarding the etiology of his cervical back 
problem.  The veteran's representative also submitted a 
statement waiving RO consideration of this additional 
evidence.  Accordingly, the evidence has been considered by 
the Board in this decision.



FINDINGS OF FACT

1.  The veteran testified that he experienced neck pain 
during service due to the cold weather and received treatment 
for such at a military hospital. 

2.  In a February 1992 Board decision, entitlement to service 
connection for bilateral pes planus was granted on the basis 
that it was aggravated by military service.  

3.  A September 1992 VA spinal examiner opined that the 
veteran's service-connected pes planus probably triggered his 
lumbosacral condition because a large number of calluses 
almost certainly produced alteration of the lumbar spine 
structure.  

4.  In April 2001, a private physician noted that he had 
reviewed the veteran's service medical records and post-
service medical records.  He opined that the veteran's 
cervical pain could likely as not have been a direct result 
of his pes planus and expressed a complete rationale for his 
opinion.  

5.  Residuals of a cervical laminectomy may not be 
disassociated from service-connected bilateral pes planus.  



CONCLUSION OF LAW

Residuals of a cervical laminectomy were incurred secondary 
to service-connected bilateral pes planus.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service personnel records reflect the veteran received 
numerous citations and awards, including the Combat 
Infantryman's Badge and Korean Service Medal with two bronze 
stars.  

Service medical records reflect that upon pre-induction 
examination dated in October 1951, the veteran's systems were 
clinically evaluated as normal, with the exception of 
asymptomatic pes planus.  Clinical records are silent for any 
complaints or diagnoses related to the neck.  Upon separation 
examination dated in November 1953, bilateral callosities and 
a mild anxiety reaction were noted.  

A VA treatment record titled "Problem List" reflects 
notations of degenerative disc disease of the back in June 
1976, degenerative joint disease of the cervical spine and 
secondary cervical radiculopathy in August 1986, and chronic 
low back pain and C6 radiculopathy in September 1986.  

Relevant VA treatment records dated in October 1986 reflect 
the veteran underwent a cervical laminectomy.  It was noted 
the veteran had previously experienced back and neck pain 
with a neurological deficit since 1984, including definite 
weakness and atrophy in the shoulder girdle muscles on the 
right.  In October 1988, the veteran underwent a L3 to L5 
total laminectomy with medial fasciectomy.  It was noted the 
veteran had experienced radiating pains in both gluteae, 
posterior thighs and posterolateral calves following 
decompressive cervical laminectomy.  

Private treatment records dated from 1986 to 1988 reflect 
impressions of degenerative disease of the cervical spine 
with associated hyperostosis.  Treatment records dated in 
September 1986 reflect the veteran was treated following an 
automobile accident for multiple contusions and a fracture of 
the right patella.  It was also noted that the veteran 
reported having a spinal problem which caused his right arm 
and left leg to go numb.  

Private treatment records dated from 1987 to 1988 reflect 
treatment for back complaints with radiating pain.  It was 
noted that the veteran had been involved in an automobile 
accident in September 1986.  Impressions of left lumbar 
radiculitis, possible spinal stenosis, and possible herniated 
disc were noted.  A March 1987 private treatment record notes 
that the veteran had intractable plantar keratoma's under his 
right and left toes that affected his ambulation.  A February 
1988 statement from a private physician notes that the 
veteran had a pre-existing back and neck condition that may 
have been aggravated by the automobile accident.  

VA treatment records dated from 1990 to 1991 reflect relevant 
impressions of low back pain, degenerative joint disease of 
the cervical spine and lumbar spine.  The veteran also 
complained of paresthesia in both legs.  

A January 1991 private treatment record notes complaints of 
pain in the back and neck as well as an opinion that the 
veteran was totally and permanently disabled from both his 
back and neck.  

Upon VA examination dated in March 1991, the veteran 
complained of pain in the neck, back, and both feet.  
Physical examination revealed well-healed scars.  Range of 
motion of the cervical vertebrae was found to be entirely 
normal except for a slight reduction of rotation.  Relevant 
diagnoses of post-operative cervical laminectomy and post-
operative lumbar laminectomy were noted.

Private treatment records dated in 1991 and 1992 reflect 
complaints of back pain.  It was noted the veteran had a long 
history of back problems, including degenerative joint and 
disc disease.

In a February 1992 decision, the Board determined that an 
August 1959 rating decision contained clear and unmistakable 
error in denying entitlement to service connection for 
bilateral pes planus with calluses.  The Board concluded that 
bilateral pes planus was aggravated by military service.  

In July 1992, the veteran claimed entitlement to service 
connection for a neck condition aggravated by military 
service.  

Upon VA examination dated in September 1992, the veteran 
complained of pain radiating down the back of both legs 
extending from both hips to the feet.  He denied numbness or 
tingling in the legs.  The pain was noted as more severe on 
the right leg than the left.  The veteran stated that the 
injury to his neck and back occurred during diving accidents.  
The examiner noted that the sciatic nerve plexus in both 
legs, especially the right, appeared to be involved.  
Relevant diagnoses of sciatic neuropathy of both legs, but 
especially the right, manifested by pain only; pes planus; 
post-operative status cervical laminectomy; and post-
operative status lumbar laminectomy were noted.  The examiner 
opined that pes planus was not a factor in the veteran's back 
condition.  

A separate VA spinal examination dated in September 1992 
reflects the veteran complained of pain in the lower back and 
stiffness in the left knee.  Physical examination revealed 
thoracolumbar scoliosis with convexity to the right side, 
minimal.  Range of motion of the cervical spine was noted as 
normal.  There was no muscle spasm noted on the back.  
Relevant diagnoses of status post-operative cervical 
laminectomy, status post-operative lumbar laminectomy, and 
second degree pes planus with extensive bilateral callosities 
were noted.  The examiner opined that the pre-existing 
condition of pes planus, which was aggravated by service, 
probably triggered the veteran's lumbosacral condition since 
a large number of calluses on both plains almost certainly 
produced alteration of the lumbar spine structure.  

At his March 1993 RO hearing, the veteran testified to a 
diving accident prior to service.  He stated that cold 
weather subsequently made his neck stiff and that during 
service he complained of the cold.  The veteran also 
testified that in February 1953, he complained of a stiff 
neck and was evacuated off the front line to a hospital.

Upon VA examination of the feet dated in January 1994, 
reflects that physical examination revealed practically no 
arches and some bunions lateral to the big toes and the 
little toes.  There were also some calluses on the soles of 
the veteran's feet in various places.  The veteran was unable 
to walk on his toes and he walked on his heels only with 
great difficulty.  The examiner opined that it was possible 
that his spinal condition may have been partially caused by 
his flat feet, although he did not believe that that was so 
and felt the spinal condition was a separate entity.

Upon VA examination of the spine dated in January 1994, the 
veteran reported having symptoms related to his neck since 
the 1950's.  Relevant diagnoses of post-operative surgery of 
cervical vertebra probably due to spinal stenosis, post-
surgery for herniated disc of the lumbar vertebra, and post-
traumatic arthritis of the cervical and lumbar spine were 
noted.  

VA treatment records dated from 1996 to 1997 reflect 
complaints and treatment relevant to right shoulder pain.  

A VA examination report dated in October 1997 reflects a 
notation by the examiner that a portion of the veteran's 
hospital records were not available.  The examiner opined 
that he did not see an etiological relationship between the 
veteran's service-connected pes planus and cervical spine 
disability.  He also stated that he did not see how the 
service-connected pes planus aggravated the veteran's 
cervical spine condition.  

A private medical statement dated in April 2001 reflects that 
the physician had thoroughly reviewed the veteran's VA claims 
file, including his service medical records and post-service 
medical records.  He opined that the veteran's condition of 
cervical and lumbosacral pain (neck and lower back pain) 
could likely as not have been a direct result of his pes 
planus.  The physician noted that muscles used for support of 
the spine in the neck and lower back region were affected by 
posture and ambulation.  A person with fallen arches (flat 
feet) would stand and walk in such a manner as to transmit 
stress upward on those muscle groups.  The physician noted 
that in a January 1994 examination, the veteran had great 
difficulty when asked to walk on his toes and heels.  He 
opined that neck and back pain were very likely symptoms in a 
man that had a difficult time performing those ordinary 
physical acts.  

Analysis

Generally, basic entitlement to disability compensation may 
be established for a disability resulting from personal 
injury suffered or disease contracted in the line of duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d). 

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  In order to 
show that a disability is proximately due to or the result of 
a service-connected disease or injury, the veteran must 
submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

Regulations further provide that when all evidence is 
assembled, the Secretary is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a thorough consideration of the evidence of record, 
the Board is of the opinion that entitlement to service 
connection for residuals of a cervical laminectomy is 
warranted.  The veteran's claim is clearly supported by the 
April 2001 private physician statement, which reflects a 
review of the veteran's service and post-service medical 
records.  The physician opined that it was as likely as not 
that the veteran's cervical and lumbosacral pain were a 
direct result of his pes planus.  The Board also notes that 
this physician's opinion is well supported by a complete 
rationale.  The September 1992 VA spinal examination opinion 
that the veteran's service-connected pes planus probably 
triggered the veteran's lumbosacral condition because the 
large number of calluses almost certainly produced an 
alteration of the spinal structure also supports the 
veteran's general premise and is consistent with the 
rationale expressed by the April 2001 private physician.  
Additionally, the veteran has testified that he suffered from 
neck pain during service as a result of the cold weather.  

The Board recognizes that the aforementioned opinions have 
been contradicted by a separate September 1992 VA examination 
and an October 1997 VA examination.  However, this September 
1992 VA examiner did not express any rationale for his 
opinion that the veteran's pes planus was not a factor in the 
veteran's back condition.  Additionally, although the October 
1997 VA examiner opined that he did not see an etiological 
relationship between the veteran's pes planus and cervical 
spine disability and that the pes planus did not aggravate 
the cervical spine condition, he also noted that a portion of 
the veteran's hospital records were not available for his 
review.  He also failed to provide a rationale for his 
opinions.  

Finally, there is a January 1994 VA examination report which 
notes great difficulty with heel and toe walking.  In that 
examination report, the examiner noted that it was possible 
that the veteran's spinal condition may have been partially 
caused by his flat feet, although he believed the veteran's 
spinal condition was a separate entity.  Thus, that opinion 
weighs both for and against the veteran's claim.  

In light of the contradictory medical opinions, the Board 
recognizes that the evidence in this case is less than 
overwhelming.  However, there are at least two medical 
opinions indicating a link between the veteran's cervical 
disability and his service-connected pes planus.  As all 
reasonable doubt must be resolved in favor of the veteran, 
the Board is compelled to conclude that the veteran's 
residuals of a cervical laminectomy may not be disassociated 
from his service-connected bilateral pes planus.  Thus, 
entitlement to service connection for residuals of a cervical 
laminectomy is warranted.  



ORDER

Entitlement to service connection for residuals of a cervical 
laminectomy is granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

